Citation Nr: 9906452	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  96-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for photophobia. 

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the left peroneal nerve palsy with 
foot drop.  

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the anal sphincter with laceration of 
the perineum and spleen and contusion of the left kidney and 
pancreas with obstructive bowel syndrome.  

5.  Entitlement to a compensable evaluation for residuals of 
fractured pubic bone and right side of the pelvis.  

6.  Entitlement to a compensable evaluation for status post 
chest trauma residuals with right lateral effusion.  

7.  Entitlement to a compensable evaluation for residuals of 
fractured right tibia and fibula with scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1991 to July 1993.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  In 
that determination, the RO rendered decisions on the 
appellant's claims arising from a March 1992 motor vehicle 
accident.  The RO denied the claims of service connection for 
photophobia and a right knee disorder, and granted service 
connection for the following: residuals of injury to the anal 
sphincter with laceration of the perineum and spleen and 
contusion of the left kidney and pancreas with obstructive 
bowel syndrome; residuals of injury to the left peroneal 
nerve palsy with foot drop; residuals of fractured pubic bone 
on the right side of the pelvis; status post chest trauma 
residuals with right lateral effusion; and residuals of 
fractured right tibia and fibula with scars.  

In evaluating the severity of these service-connected 
disabilities, the RO assigned a 10 percent evaluation for the 
anal sphincter residuals with laceration of the perineum and 
spleen and contusion of the left kidney and pancreas with 
obstructive bowel syndrome, and noncompensable evaluations 
were assigned each of the other service-connected 
disabilities.  By April 1996 hearing officer's decision, a 10 
percent rating was assigned the injury to the left peroneal 
nerve palsy with foot drop.  The appellant perfected an 
appeal as to these original claims.  Thus, the issues for 
appellate review are as stated on the title page of this 
decision.  See Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999) (disagreement with initial rating award not 
yet ultimately resolved is an original claim as opposed to a 
new claim for increase).  Cf. Suttman v. Brown, 5 Vet. App. 
127, 136 (1993) (disagreement with final assigned rating is a 
new claim for increase based on facts different from a prior 
final claim); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (in increased rating claim, claimant asserts increased 
severity since prior final decision).  See also AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (claimant presumed to seek 
maximum benefit allowed by law and claim remains in 
controversy where less than maximum available benefit is 
awarded).  

In approximately April 1996, the appellant submitted a copy 
of a March 1993 service medical record relevant to the claim 
of service connection for photophobia.  A copy of that 
service medical record was already associated with the claims 
file and considered by the RO in its rating decisions.  Cf. 
38 C.F.R. § 19.37(a) (additional evidence received by RO 
before transfer of claim to Board requires re-adjudication).  

The issues of entitlement to an evaluation in excess of 10 
percent for injury to the anal sphincter with laceration of 
the perineum and spleen and contusion of the left kidney and 
pancreas with obstructive bowel syndrome, and compensable 
evaluations for status post chest trauma with right lateral 
effusion and fractured right tibia and fibula with scars, 
will be addressed below in the Remand section of this 
decision.  

FINDINGS OF FACT

1.  No competent evidence has been submitted currently 
showing photophobia.  

2.  No competent evidence has been submitted currently 
showing a right knee disorder.  

3.  With respect to the claims of entitlement to higher 
evaluations for injury to the left peroneal nerve palsy with 
foot drop and fractured pubic bone, right side of pelvis, all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

4.  The relevant evidence pertinent to the period prior to 
October 26, 1995, shows no more than mild symptomatology 
associated with the residuals of injury to the left peroneal 
nerve palsy with foot drop.  

5.  The relevant evidence relative to the period on and after 
October 26, 1995, shows moderate symptomatology associated 
with the residuals of injury to the left peroneal nerve palsy 
with foot drop.  

6.  The relevant evidence pertinent to the residuals of 
fractured pubic bone, right side of pelvis, shows less than 
slight symptomatology.  


CONCLUSIONS OF LAW

1.  The claim for service connection for photophobia is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The criteria for an evaluation in excess of 10 percent 
for injury to the left peroneal nerve palsy with foot drop, 
prior to October 26, 1995, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic 
Code 8521 (1998).  

4.  The criteria for a 20 percent evaluation for injury to 
the left peroneal nerve palsy with foot drop, effective 
October 26, 1995, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code 8521 
(1998).

5.  The criteria for a compensable evaluation for fractured 
pubic bone, right side of pelvis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.21, 4.31, 
4.71a, Diagnostic Code 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Id., 1 Vet. App. at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

A.  Service Connection for Photophobia

Examination in April 1990 at enlistment into service showed 
normal eyes-general, ophthalmoscopic, pupils, and ocular 
motility clinical evaluations; the diagnoses included 
refractive error, a disorder for which service connection may 
not be granted.  38 C.F.R. § 3.303(c).  The appellant noted 
that he did not have nor ever had eye trouble.  In a November 
1991 service clinical record, the appellant noted that he had 
never had defective vision or worn contact lenses or glasses.  
After the March 1992 motor vehicle accident, March 1993 
service clinical records documented the appellant's 
complaints of photophobia for about six to eight months.  The 
impression after examination was astigmatism and ocular 
health within normal limits to extent seen.  The March 1993 
medical board report, prepared immediately prior to 
separation from service, was silent as to photophobia or 
other ocular symptoms.  

VA visual examination in April 1995 showed that the appellant 
complained of photophobia.  Medical history was negative for 
trauma to the eyes, coma, black eyes, glaucoma, or cataracts, 
but indicated that the appellant as a child had astigmatism 
for which he was prescribed corrective lenses.  Examination 
showed no diplopia or visual field deficit.  After diagnostic 
testing, the assessment was no abnormality found.  

At his February 1996 hearing, the appellant testified that he 
had photophobia since the March 1992 in-service accident.  He 
said he was scared of bright lights, wore sunglasses often, 
and could not drive an automobile due to the glare of road 
signs.  He stated he could focus well, but that brightness 
was the principal difficulty.  He said he did not have this 
difficulty before the accident and felt the disorder was 
caused from laying on his back under all the stress and 
trauma.  He also noted that a visual field testing was not 
conducted as part of the April 1995 VA examination. 

As to the first of the elements required for a well-grounded 
claim, the evidence summarized above is silent as to 
competent medical evidence of a current disability.  See 
Caluza, 7 Vet. App. at 506.  The April 1995 VA examination 
report showed the appellant's complaints of photophobia, but 
the examiner after diagnostic testing found no abnormality.  
Moreover, the March 1993 service medical board report was 
silent as to photophobia or other ocular symptoms; the 
examiner in preparing the service clinical records that month 
documented the appellant's complaints of photophobia, but did 
not note photophobia as a current diagnosis or assessment.  
These medical documents, therefore, illustrate no more than 
the appellant's complaints of photophobia.  They do not 
highlight a current diagnosis of photophobia by a qualified 
medical professional.  

The appellant testified that he had photophobia, but 
statements prepared by lay persons, who are ostensibly 
untrained in medicine, cannot constitute competent medical 
evidence to render a claim well grounded.  A layman can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant has the 
requisite medical expertise to render such an opinion as to a 
current disorder.  Thus, his lay testimony is not probative 
evidence useful in documenting a current disorder for 
purposes of a well-grounded claim.  

The appellant's lay testimony and the medical evidence of 
record do not show a current diagnosis of photophobia to 
satisfy the initial element of a well-grounded claim.  Even 
if the record did contain competent medical evidence of 
photophobia, the evidence discussed above does not include 
competent medical evidence linking any such disorder to the 
appellant's complaints of photophobia in service.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 226 
(1992).  The failure to demonstrate a current disability 
constitutes failure to present a plausible or well-grounded 
claim.  Rabideau v. Derwinski,  2 Vet. App. 141, 143-44.  
Because the claim is not well grounded, the VA is under no 
duty to assist the veteran in further development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

B.  Service Connection for Right Knee Disorder

The March 1992 surgical reports show that a rod was inserted 
into his right lower leg via an incision in his knee.  
Service connection was established in the August 1995 rating 
decision for the residuals of the injury to the right lower 
extremity, including the residuals of surgery.  

Service clinical records after the accident and resulting 
surgery, in December 1992, showed that the appellant had full 
range of motion of the knee.  March 1993 service clinical 
records indicated that the appellant complained of right knee 
pain at the end of the day and no other injury.  Examination 
revealed full right knee range of motion.  The March 1993 
medical board report, prepared immediately prior to 
separation from service, reported full range of motion of the 
right knee.  

VA examination in April 1995 revealed a full range of right 
knee motion, a scar noted over the anterior surface of the 
right knee, and intact deep tendon reflexes.  

In a November 1995 report, a private physician who treated 
the appellant at the time of the initial in-service accident, 
wrote that the right and left knees each had full extension, 
120 degrees of flexion, no instability, and intact cruciates.  
It was also noted that he had a well-healed incision over the 
patellar tendon where the rod was inserted.  

At his February 1996 hearing, the appellant testified that he 
had pain, but no restricted movement associated with the 
right knee.  He said that he had not otherwise injured his 
right knee and said physicians had recommended strengthening 
exercises as therapy.  

The first element of a well-grounded claim requires competent 
medical evidence of a current disability.  See Caluza, 7 Vet. 
App. at 506.  In this case, that element requires competent 
medical evidence of a right knee disorder other than the 
right knee surgical residuals already service connected.  
However, neither the April 1995 VA examination report and the 
November 1995 private physician's report indicate any current 
right knee disorder other than that associated with the 
already service-connected right lower leg disability.  
Moreover, the appellant has stated that his right knee 
complaints arise from the in-service injury rather than some 
post-accident or post-service injury.  

In the absence of competent medical evidence of a current 
right knee disorder not already service connected, the claim 
of service connection for a right knee disorder is not well 
grounded.  See Brammer, 3 Vet. App. at 226; Rabideau,  2 Vet. 
App. at 143-44.  As the claim is not well grounded, the VA is 
under no duty to assist the veteran in further development of 
the claim.  Murphy, 1 Vet. App. at 81.  

C.  Other Considerations

Although where claims are not well grounded, VA does not have 
a duty to assist the claimant in developing facts pertinent 
to the claim, VA may be obligated under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
of the case and the extent to which the VA has advised the 
claimant of the evidence needed to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the October 1995 statement of the case and in the April 
1996 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of competent medical evidence of a current 
disorder manifested as photophobia and a current right knee 
disorder other than that already service connected.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

D.  Factual Background for Disability Evaluations Assigned

The claims of entitlement to an evaluation in excess of 10 
percent for injury to the left peroneal nerve palsy with foot 
drop and a compensable evaluation for fractured pubic bone, 
right side of pelvis are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); i.e., they are not inherently 
implausible.  See Proscelle, 2 Vet. App. at 632 (contention 
of an increase in disability severity renders claim well 
grounded).  The Board finds that VA has satisfied its 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  On 
review, the Board sees no areas in which further development 
may be fruitful.  

The appellant, while riding a motor cycle on March 14, 1992, 
was involved in an accident with another motor vehicle.  He 
was treated at a private medical facility in March and April 
1992 for extensive injuries, including injury to the left 
peroneal nerve, fracture of the right side of the pelvis and 
pubic bone, and absence of pulse in the right lower 
extremity.  His treatment included a left radial arterial 
line procedure.  

In March 1993, a Medical Board reported a diagnosis of left 
peroneal nerve palsy with foot drop.  It was noted that the 
appellant had demonstrated significant clinical improvement 
and had return of his ability to dorsiflex his left foot, 
which was consistent with the resolution of his left peroneal 
palsy.  Examination revealed a well-developed, well-nourished 
person who did not appear in acute distress.  He ambulated 
with a slight antalgic gait and used a cane.  The left lower 
extremity had normal sensation, no sensory deficits, and 5-/5 
active dorsiflexion of the left ankle and extension of the 
left great toe.  

The diagnostic summary showed healed/resolved peroneal nerve 
palsy and foot drop.  The report concluded that the appellant 
was unable to perform military duties, and that he had 
difficulty with prolonged standing, walking, marching, 
running, or repeated stair climbing.  It was also noted that 
he could not perform any kneeling, squatting, or other 
activity.  

VA examination in April 1995 revealed full range of hip joint 
motion, bilaterally, and intact bilateral deep tendon 
reflexes.  The examiner concluded that the appellant's gait 
was normal.  X-ray study of the pelvis and hips revealed old, 
healed fracture of the right pubic bone in the area of the 
inferior ramus, unusual calcification in the soft tissues of 
the inner pelvis, possibly within a ligament, and bilateral 
normal hips.  

In a November 21, 1995 report, a private physician wrote that 
an EMG of the left lower extremity in October 26, 1995 
revealed that there was electrodiagnostic evidence of 
continued moderate peroneal nerve palsy with chronic 
denervation.  The diagnoses included left peroneal nerve 
injury with evidence of moderate peroneal palsy and chronic 
denervation with weakness of the left ankle which caused 
tripping and foot drop with any sort of use or endurance.  
The physician also noted that the appellant complained of 
weakness of the left ankle with significant activity or 
walking more than 3 to 4 blocks, with foot drop and unstable 
gait.  It was noted he "may require" the use of a brace on 
a lifetime basis for his peroneal palsy.  The physician 
concluded that, "[t]he pubic pelvic fracture has healed well 
and is not really a source of disability", "[t]he partial 
peroneal nerve palsy of his left lower extremity becomes 
symptomatic after walking more than [two to three] blocks, 
and I believe the only ratable source of disability from an 
orthopedic point of view", and "[t]he moderate incomplete 
paralysis of his left peroneal nerve is moderate and 
therefore 10 percent of whole body disability."  

The appellant testified at his February 1996 hearing, 
relative to his left peroneal nerve palsy and foot drop, that 
his left foot was weaker, especially after walking.  He said 
the foot relaxed at night and he awoke with pain, especially 
on cold nights.  He also indicated he often tripped secondary 
to the foot drop, had to wear high boots rather than low rise 
shoes, and did not wear a brace on the left foot.  He also 
stated that this disability rendered it difficult to control 
a foot pedal on equipment at his place of employment.  With 
respect to his pelvic bone injury, he said he did not wear a 
brace and could not exercise or ride a bike.  He said he had 
pain when engaging in sexual activity.  On a 10-point scale, 
he described daily pain from the disability as from one to 
two, and from 5 to 6 when engaged in sexual activity.  

E.  Pertinent Law and Regulations for Evaluations Assigned 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of a claim, 
or the evidence is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claims herein at issue, is an original claim as opposed 
to a new claim for increase.  Fenderson, slip op. at 9.  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  On the other hand, where 
entitlement to compensation has already been established, the 
appellant's disagreement with an assigned rating is a new 
claim for increase based on facts different from a prior 
final claim.  Suttman, 5 Vet. App. at 136.  See Proscelle, 
2 Vet. App. at 631-32 (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

F.  Residuals of Injury to the Left Peroneal Nerve Palsy with 
Foot Drop

The disability is currently assigned a 10 percent evaluation 
under the criteria of Diagnostic Code 8521 for paralysis of 
the common peroneal nerve, corresponding to mild incomplete 
paralysis.  A 20 percent evaluation may be assigned for 
moderate incomplete paralysis and a 30 percent evaluation may 
be assigned for severe incomplete paralysis.  A 40 percent 
evaluation is warranted where the paralysis is "[c]omplete; 
foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes."  38 C.F.R. § 4.124a.  

When the appellant separated from service, the left peroneal 
nerve injury was described as healed and resolved.  The March 
1993 Medical Board report included a diagnosis of left 
peroneal nerve palsy with foot drop, but also said the 
appellant had return of his ability to dorsiflex the left 
foot.  This conclusion was supported by examination findings 
showing normal sensation and no sensory deficits.  The 
examination findings also noted some limited decrease in 
dorsiflexion of the left ankle and extension of the great 
toe, thereby indicating some mild residual symptomatology.  
These findings, resolved and healed residuals of the injury 
and mild reduction in movement of the left ankle and great 
toe, closely correspond with the diagnostic criteria, mild 
incomplete paralysis, for the currently assigned 10 percent 
evaluation.  

The next relevant evidence concerning the left peroneal nerve 
injury is the November 21, 1995, private physician's report 
discussing the October 26, 1995, EMG study.  The EMG study 
documented an increase in symptomatology associated with the 
injury.  Electrodiagnostic evidence showed moderate peroneal 
nerve palsy with chronic denervation, weakness of the left 
ankle, including foot drop, and unstable gait.  The physician 
further discussed the likelihood of the appellant's need for 
a brace in the future.  The physician's description of the 
disability residuals as moderate corresponds with the 
criteria for a 20 percent evaluation under Diagnostic Code 
8521.  Because this conclusion is based on the evidence first 
found in an EMG study conducted on the October 26, 1995, a 
20 percent evaluation is assigned effective as of October 26, 
1995.  See Fenderson, No. 96-947, slip op. at 9 (authorizing 
separate, "staged" ratings for separate periods of time 
based on facts found). 

The criteria for a 30 percent evaluation, the next schedular 
evaluation under that diagnostic code in excess of 20 
percent, requires evidence of severe incomplete paralysis.  
The November 1995 report does not provide any findings 
suggestive of severe symptomatology.  The peroneal nerve 
palsy was described as moderate.  There were notations of the 
appellant's tripping and foot drop resulting from the 
disability, but all in relation to the moderate peroneal 
nerve palsy.  From the reference in the November 1995 report 
to the potential future need for a left ankle brace one might 
infer that the disability is worsening, but the physician did 
not indicate that a brace was currently required, thereby 
suggesting less than a severe disability picture.  In short, 
the evidence of record relevant to the period on and after 
October 26, 1995, does not show severe or other 
symptomatology that might warrant a still higher evaluation 
in excess of 20 percent.  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent, prior to October 26, 
1995.  The Board concludes, though, based on the evidence of 
record and the analysis above, that a 20 percent evaluation 
is warranted, effective on and after October 26, 1995.  

G.  Residuals of Fractured Pubic Bone, Right Side of Pelvis

The disability is currently assigned, by analogy, a 
noncompensable evaluation under the criteria set forth at 
Diagnostic Code 5255 for impairment of the femur.  38 C.F.R. 
§§ 4.21, 4.31, 4.71a.  With malunion, a 10 percent evaluation 
may be assigned with slight knee or hip disability; a 20 
percent evaluation may be assigned with moderate knee or hip 
disability; and a 30 percent evaluation may be assigned with 
marked knee or hip disability.  A 60 percent evaluation may 
be warranted if the evidence shows fracture of surgical neck 
of the femur with false joint, or if there is fracture of 
shaft or anatomical neck of the femur, with nonunion, without 
loose motion, weight bearing preserved with aid of a brace.  
With evidence of a fracture of shaft or anatomical neck of 
the femur, an 80 percent evaluation may be assigned with 
nonunion, with loose motion (spiral or oblique fracture).  
38 C.F.R. § 4.71a.  

The service medical records near the time of his separation 
from service make no mention of this disability.  The VA 
examiner in April 1995 noted full range of motion of the hips 
and X-ray studies at that time showed an old, healed 
fracture.  Such findings do not indicate malunion of 
musculoskeletal elements.  The April 1995 examiner did note 
unusual calcification in the soft tissues of the pelvis, 
possibly within a ligament.  It might be argued that these 
findings suggest slight hip disability, a requirement for a 
10 percent rating; however, the examination report also said 
that the hips were normal and the old fracture was healed.  
Moreover, the November 1995 private physician's report 
indicated the fracture was well healed and not a source of 
disability.  The notation of unusual calcification, when 
balanced against all the other normal findings in the record 
and the conclusion of the private physician in November 1995 
that the pubic pelvic fracture was healed well and not a 
source of disability, does not favor a conclusion assigning a 
10 percent evaluation. In view of this evidence, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable rating under Diagnostic Code 
5255.  


ORDER

Entitlement to service connection for photophobia is denied.  

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the left peroneal nerve palsy with 
foot drop, prior to October 26, 1995, is denied.  

Entitlement to a 20 percent evaluation for residuals of 
injury to the left peroneal nerve palsy with foot drop, 
effective on and after October 26, 1995, is granted.  

Entitlement to a compensable evaluation for residuals of 
fractured pubic bone, right side of pelvis is denied.  


REMAND

The claims of entitlement to an evaluation in excess of 10 
percent for injury to the anal sphincter with laceration of 
the perineum and spleen and contusion of the left kidney and 
pancreas with obstructive bowel syndrome, and of entitlement 
to compensable evaluations for status post chest trauma with 
right lateral effusion and fractured right tibia and fibula 
with scars, are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Proscelle, 2 Vet. App. at 632 (contention 
of an increase in disability severity renders claim well 
grounded).  VA has a resulting statutory obligation to assist 
the appellant in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a). 

As to the claim seeking a higher evaluation for residuals of 
the anal sphincter injury, the appellant testified at his 
February 1996 hearing that he was hospitalized for two days 
at a VA medical facility at some time near Christmas, 
although the record is unclear as to the year of this 
hospitalization.  T. at 9-10.  The duty to assist in claims 
for higher disability evaluations includes obtaining evidence 
of the current state of the disability at issue.  The claim 
will be remanded for development as discussed below.  While 
the claim is remanded, the appellant should also be afforded 
a VA examination to assess the severity of the disability.  

As to the status post chest trauma with right lateral 
effusion, effective October 7, 1996, VA Schedule for Rating 
Disabilities pertaining to the respiratory system was amended 
to update the rating schedule and ensure that it used current 
medical terminology and reflected medical advances since the 
last review.  61 Fed. Reg. 46,728 (Sept. 5, 1996) (codified 
at 38 C.F.R. § 4.97 (1998)).  The appellant's claim for a 
compensable evaluation has been evaluated under the version 
of the regulation effective prior to October 7, 1996.  See 
38 C.F.R. §§ 4.97, Diagnostic Code 6818 (1995).  The 
appellant was afforded notice of this regulation in an 
October 1995 statement of the case, but the RO has not had an 
opportunity to evaluate the claim under the most recent 
version of 38 C.F.R. § 4.97 (1998) or to provide notice of 
this change to the appellant.  

Where a regulation changes after the claim has been filed and 
before administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  VA must 
fully adjudicate the claim under both the old and the new law 
and regulation to determine the extent to which each may be 
favorable to the appellant.  DeSousa v. Gober, 10 Vet. App. 
465, 467 (1997).  Before the Board may address a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  
Bernard, 4 Vet. App. at 394.  

For this reason, the claim must be remanded.  While the claim 
is remanded, the appellant should also be afforded a VA 
examination to assess the severity of the disability.  After 
the development directed in this case, the RO should 
readjudicate the claim in light of both the old and the new 
versions of 38 C.F.R. § 4.97, applying that version most 
favorable to the appellant.  

As to the claim of entitlement to a compensable evaluation 
for fractured right tibia and fibula with scars, the 
evaluation is currently assigned under the criteria of 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
38 C.F.R. §§ 4.31, 4.71a.  Other analogous diagnostic codes 
are also potentially applicable for a complete evaluation of 
the claim.  For example, because the disability involves 
right knee symptomatology, the criteria at Diagnostic Code 
5257 (other impairment of the knee) and Diagnostic Codes 5260 
and 5261 (limitation of the knee) may be applicable.  Because 
Diagnostic Codes 5260 and 5261 provide for compensation based 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable to the claim.  A complete 
evaluation of these diagnostic codes requires that the Board 
consider the functional loss due to pain associated with any 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995). 

The evidence of record does not provide adequate information 
to make informed determinations regarding these criteria.  
Where an examination is inadequate to evaluate functional 
loss due to pain, the Court has consistently vacated the 
Board decision and remanded for further factual development.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995); DeLuca, 8 Vet. App. at 
207.  In order to ensure a complete record on which to rate 
the appellant's disability, including the impact of any pain 
and functional loss associated with movement of the right 
knee, the claim is remanded for a VA orthopedic examination 
as discussed in the action paragraphs below and re-
adjudication of the claim in light of the holding in DeLuca.  

In view of the foregoing, the case is REMANDED for the 
following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for his 
disabilities since February 1996, and the 
dates of such treatment.  The RO should 
also ask the appellant to identify the 
VA medical facility at which he was 
hospitalized for two days near Christmas, 
and the year in which that 
hospitalization occurred.  After securing 
any necessary releases, the RO should 
obtain complete clinical records of such 
treatment and add them to the claims 
folder.  

2.  The RO should schedule the appellant 
for appropriate VA medical examination to 
determine the nature and severity of the 
injuries to the anal sphincter with 
laceration of the perineum and spleen and 
contusion of the left kidney and pancreas 
with obstructive bowel syndrome and 
status post chest trauma with right 
lateral effusion.  The claims folder and 
a copy of this REMAND must be made 
available to each of the examiners for 
review in conjunction with the 
examinations.  The examiners should 
conduct all necessary testing, including 
X-ray studies.  The reports of 
examination should contain an account of 
all manifestations of the disabilities 
found to be present.  

3.  The RO should schedule the appellant 
for VA orthopedic examination to 
determine the nature and severity of his 
right lower extremity disability.  The  
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should conduct 
all necessary testing, including range of 
motion measurements and X-ray studies.  
The report of examination should contain 
an account of all manifestations of the 
disability found to be present.  The 
examiner should assess any pain or 
functional loss on motion of the right 
lower extremity and determine whether 
pain, if any, results in additional 
limitation of motion.  See DeLuca, 8 Vet. 
App. at 204-07.  

4.  The RO should then again review the 
record and readjudicate the issues on 
appeal.  In readjudicating the right 
lower extremity disability evaluation, 
the RO should specifically consider the 
holding in DeLuca, 8 Vet. App. at 206.  
Consideration of a higher rating for the 
status post chest trauma with right 
lateral effusion disability should be 
made under both the old and new 
diagnostic criteria, utilizing the 
version most favorable to the appellant.  
Karnas, 1 Vet. App. at 311.  

5.  When the aforementioned development 
has been completed to the extent 
possible, the RO should review the record 
to ensure it is in compliance with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  See Stegall v. West, 
11 Vet. App. 268, 270 (1998).  



	(CONTINUED ON NEXT PAGE)





If any benefit sought on appeal, for which an appeal has been 
perfected, remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board for final appellate 
review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

- 21 -




